Citation Nr: 0003232	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a right 
buttock shell fragment wound, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant is a combat-wounded veteran of World War II; he 
served on active duty from September 1944 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Residuals of shell fragment wounds (sfw) to the 
appellant's right buttock are manifested by Muscle Group (MG) 
XVII damage, with complaints of pain and swelling in the 
right hip and lower extremity and essentially negative 
clinical findings as to symptoms attributable to the scars or 
muscles at the wound sites.

2.  The appellant has not required frequent hospitalizations 
for his right buttock sfw residuals, nor is it shown that 
this disability causes marked interference with employment or 
otherwise renders the regular schedular criteria inadequate 
to rate the disability.


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 20 percent for right 
buttock sfw residuals is not warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5317 
(1999).

2. An extraschedular rating for the appellant's right buttock 
sfw residuals is not warranted.  38 C.F.R. § 3.321(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding increased severity of his 
right buttock sfw.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups are found 
under 38 C.F.R. §§ 4.55, 4.56.  A muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  Muscle injuries 
in the same anatomical regions, e.g., the muscle groups of 
the forearm and hand (38 C.F.R. § 4.73, Diagnostic Codes 
5307-5309), will not be combined, but instead, will be 
evaluated for the most severely injured muscle group and 
increased by one level of severity, i.e., moderate, 
moderately severe, severe, to reflect the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(b) and (e).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 regarding functional loss 
due to joint pain on use or during flare-ups, and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202, 203 (1995) (Title 38, Code of Federal Regulations, 
Sections 4.40 and 4.45 make clear that pain must be 
considered capable of producing compensable disability of the 
joints).  The Court's holding in DeLuca requires the Board to 
consider whether increased schedular or separate (multiple) 
ratings for the appellant's shell fragment wound disability 
may be in order on three independent bases: (1) pursuant to 
the relevant schedular criteria, i.e., notwithstanding the 
etiology or extent of his pain complaints, if the medical 
examination test results reflect findings which support a 
higher rating pursuant to the delineated schedular criteria; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  
The General Counsel held the Board's consideration of 
sections 4.40, 4.45 and 4.59 depended on whether the 
musculoskeletal disability was rated under a specific 
diagnostic code that did not involve limitation of motion and 
where another diagnostic code based on limitation of motion 
was potentially applicable to the particular disability under 
consideration.  Id.  The General Counsel cautioned that the 
applicability of a separate or multiple rating for a 
musculoskeletal disability was subject to the limitations of 
38 C.F.R. § 4.14, which prohibits "the evaluation of the 
same manifestation [of a disability] under different 
diagnoses."  Id.

In July 1997, during the pendency of the appeal, the rating 
criteria for muscle injuries were revised, and the RO 
readjudicated the claim under the revised criteria, 
addressing the matter in a supplemental statement of the case 
in February 1998. Since there are no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings pertaining to the 
appellant's sfw residuals, neither the old nor the new 
criteria are "more favorable" to the appellant.  Hence, the 
amended provisions will be applied.

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  38 C.F.R. 
§§ 4.56, 4.73.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  38 C.F.R. § 4.56(b).  A 
moderately severe disability will be manifested by entrance 
and exit scars indicating the track of the missile through 
one or more muscle groups with indications on palpation of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and with tests of 
strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  A severe muscle disability will be manifested 
by ragged, depressed and adherent scars indicating wide 
damage to muscle groups caused by the missile, with test of 
strength, endurance, or coordinated movements showing severe 
impairment of function.  38 C.F.R. § 4.56(d)(4).

For muscle damage of the intrinsic muscles of the gluteus 
maximus (buttocks) affecting extension movements of the hips 
and abduction of the thighs (Group XVII, Diagnostic Code 
5317), the Rating Schedule provides a noncompensable 
evaluation for slight functional impairment caused by the 
muscle injury; a 20 percent evaluation is warranted for 
moderate functional impairment; "[m]oderately severe" 
impairment is rated 40 percent disabling; and, severe 
impairment receives the maximum schedular rating of 50 
percent, which, if bilateral, entitles to consideration of 
special monthly compensation under 38 C.F.R. § 3.350(a)(3).

Here, there is evidence that the appellant's sfw residuals 
involve muscle damage causing him pain and numbness in the 
right buttock and down into the right calf.  In addition, he 
testified on appeal in June 1998 that his pain symptoms had 
gotten worse in the last few years and that he occasionally 
had giving-away symptoms of his right leg due to the old war 
injury, causing him to fall.  The appellant also testified 
that he had recurrent infections in his groin that he 
believed were caused by retained shrapnel from the war 
injury.  He further testified that he believed that pain in 
his right calf was due to nerve damage caused by the sfws, 
limiting his ability to stand for more than 45 minutes before 
numbness symptoms set in.  The appellant's wife testified 
that he had trouble sleeping due to pain from the old war 
wound.

While the Board finds that the medical evidence establishes 
muscle injury residuals from the right buttock sfws, it 
appears that the extent of any damage is no more than 
moderate.  On VA compensation examination in April 1949, the 
veteran had well-healed scars on his right buttock and 
scrotum that were neither painful to pressure nor 
symptomatic.  He also complained of frequent pain of the 
right hip on passive and active exercise and with changes in 
the weather.  He complained that his pain was aggravated by.  
There was no clinical evidence of swelling, deformity, 
limitation of motion, or any alteration of gait.

On VA examination in September 1996, there were subjective 
complaints of pain and swelling in the right leg and thigh, 
which were described as "terrible now."  In addition, the 
veteran complained of arthritis in the right knee and of a 
knot in his right groin that was being treated with 
antibiotics.  The examination revealed no detectable scars 
from the old war wound and no discomfort in the lower back 
and right buttock.  In addition, it was noted that he could 
squat to nearly full range and that he could stand on his 
toes and heels fairly well.  Further, his gait was normal and 
hip abduction was about 60 degrees bilaterally.  Straight leg 
raising was possible to 50 degrees on the right, as opposed 
to 55 degrees on the left.  There was no difference in length 
of the lower limbs and the Patrick's test was negative 
bilaterally as well.  Pedal and popliteal pulses were not 
palpable, but there were no femoral bruits.  Further, he had 
no sensory deficits in his lower limbs.  Thigh circumference 
was nearly equal at the lower third level (19 inches on the 
left and 191/2 inches on the right) and was equal at the knees 
(161/2 inches).  Calf circumference at corresponding levels was 
15 inches on the left and 16 inches on the right, but there 
was no pitting edema in the right leg.  There was also no 
evidence of weakness in the quadriceps musculature.  There 
was some crepitus in the right knee, but the examiner stated 
that it was not related to the old sfw injury.  The appellant 
also had some hallux valgus and pes planus in his right foot 
and evidence of an old fracture to his right ankle.  These 
problems were not related to the shrapnel injury in 1944.  In 
summary, the examiner stated, ". . . there are no specific 
scars indicating previous shrapnel wounds to the buttocks or 
to the right thigh.  There is just a history of an 
incident."  X-rays of the pelvis and right hip were 
interpreted as showing mild degenerative changes of the right 
and left hip, and there was a 5 millimeter metallic fragment 
overlying the right anterior pubic ramus, but no evidence of 
fractures or dislocations.  Based on these findings, the 
examiner diagnosed a history of shrapnel wound to the right 
buttock with persistent subjective complaints, as described, 
and objective findings as noted.

At the time of VA examination in September 1996, the 
appellant submitted a report from his private physician, 
Dr. L. Stringfellow, M.D., dated July 14, 1993, which 
described treatment for a variety of medical conditions, to 
include a history of a previous shrapnel injury.  The report 
noted that the appellant complained of pain in his right hip 
due to the old shrapnel injury.  Dr. Stringfellow added that 
the pain was chronic, and that the appellant had recurrent 
bouts of lymphadenitis in the groin area that required 
antibiotics.

Additional treatment reports from Dr. Stringfellow, dated 
from March 1989 to May 1998, detail many outpatient visits 
for treatment of a variety of unrelated medical conditions.  
They also show that the appellant was seen on a half-a-dozen 
or so occasions for his complaints of pain in his right lower 
extremity due to the old sfw.  In general, the sfw residuals 
were described as a chronic, long-standing problem, improved 
by taking Keflex.  The packet of medical records received 
from Dr. Stringfellow also included the report of a March 
1997 Duplex Doppler right lower extremity venous ultrasound 
for which the diagnostic impression was "[n]o evidence of 
deep venous thrombosis of the right lower extremity venous 
system from the common femoral vein, superficial femoral vein 
to the popliteal vein."

VA outpatient treatment reports from September 1997 to 
November 1998 detail treatment primarily for unrelated 
medical problems.  The appellant continued to report 
complaints of pain and numbness, chronic in nature, in his 
right leg due to the old war injury, for which he took Keflex 
for relief.  The assessment in November 1998 was chronic pain 
from shrapnel.  It was also noted at the time that the 
appellant was walking one to two miles a day for exercise.  A 
prior report, dated in September 1997, indicated that he was 
walking 2 miles a day for exercise.

The 20 percent rating for the right buttock sfw residuals 
under Code 5317 has been assigned since 1946 because as a 
through-and-through penetrating wound to MG XVII, it is 
entitled to no less than a "moderate" rating, which, under 
Code 5317, warrants a 20 percent rating.  This rating is 
"protected" under the law and may not be reduced in the 
absence of fraud.  38 C.F.R. § 3.951(b).

There is no evidence that the wound involved more severe 
residuals like those associated with a moderately severe 
disability (through-and-through wound with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring with objective findings showing loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscle compared to the sound side) or a severe disability 
(through-and-through with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring with objective findings showing ragged, 
depressed and adherent scars indicating wide damage, etc.).  
Hence, the disability appears to be appropriately rated 20 
percent disabling, as manifested by chronic pain complaints 
and lower extremity weakness.  The veteran does not now have, 
nor is he shown to ever have had, residuals consistent with 
moderately severe or severe injury.

The appellant's complaints of chronic pain due to his shell 
fragment wound injury have been considered; however, those 
complaints are not supported by clinical findings, i.e., no 
additional impairment of function due to pain is shown. 
Specifically, VA examination in September 1996 showed that 
the veteran had no discomfort in the lower back and right 
buttock.  He could squat to nearly full range and he could 
stand on his toes and heels fairly well.  His gait was normal 
and hip abduction was about 60 degrees bilaterally.  Straight 
leg raising test showed only some minor deficits compared to 
the sound side (50 degrees of motion on the right compared to 
55 degrees on the left) and there was no sensory deficits in 
his lower limbs.  Further, although he had some swelling in 
the right thigh, it was only minor compared to the sound 
side, and there was no pitting edema in the right leg.  There 
was no evidence of weakness in the quadriceps musculature.  
The appellant has other medical problems affecting his lower 
extremities, but they are not related to his old war injury.  
Finally, x-rays on a 1996 examination of the pelvis and right 
hip showed mild degenerative changes of the right and left 
hip, a finding clearly not associated the sfw injury given 
the bilateral nature of the arthritic changes.  Further, 
although the x-rays showed a 5 millimeter metallic fragment 
overlying the right anterior pubic ramus, this finding 
represents pathology that was considered in the rating 
previously assigned, and has remained stable since.  The more 
recent VA and private outpatient treatment reports have been 
considered, but these reports only denote the appellant's 
complaints and contain no actual clinical evaluation of the 
sfw residuals. 

As alluded to above, the Board must also consider whether an 
increased rating for the appellant's shell fragment wound 
disability is warranted under 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  Section 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The appellant's complaints notwithstanding, an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45 is not warranted 
because the medical evidence does not show additional range-
of-motion loss due to pain on use or during flare-ups, or due 
to weakened movement, excess fatigability, or incoordination.  
Indeed, the examiner who conducted the September 1996 VA 
examination commented that the appellant had only a history of 
the old sfw injury, as there was no evidence of scars or other 
significant residual disability.  The balance of the medical 
evidence is similarly negative for any evidence of additional 
functional loss affecting the areas hit by the shell 
fragments.  The recent VA outpatient reports dated in 1997-98 
note that the appellant was exercising daily by walking one to 
two miles, a finding which is at odds with the accounts of a 
more serious and disabling disability asserted by the 
appellant.  In short, the appellant's disability is rated 20 
percent based on the fact that he had a through-and-through 
injury with residual pain and loss of function.  This rating 
was awarded in 1957 to reflect the true nature of the 
appellant's residuals from the old war wounds.  However, 
beyond the discussion of this disability above, there is no 
evidence of additional functional impairment that is not 
otherwise covered by the schedular rating assigned for his 
disability.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In particular, as detailed above, the 
Board has given consideration to evaluating the disability 
under different diagnostic codes.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  Here, the 
Board finds that Diagnostic Code 5317 is the most appropriate 
for evaluation of this disability at hand, as there is 
evidence of muscle group XVII damage with related pain in the 
right hip and thigh, but with no evidence of other residual 
disability that requires consideration under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Accordingly, the Board finds that a preponderance of 
the evidence is against a higher rating for the appellant's 
residual shell fragment wound rated under Diagnostic Code 
5317.

As service connection on a secondary basis for the claimed 
associated recurrent groin infections was denied by the RO in 
November 1999, this condition may not be considered in rating 
right buttock sfw residuals.  

Finally, as there is no evidence of disability from residual 
scars (well-healed on the 1949 VA examination and not seen at 
all on the 1996 examination), separate and distinct from the 
disability associated with the muscle injury, a separate 
compensable rating for scars caused by the shell fragment 
wounds is not indicated.  The Court has stated that a scar is 
not a compensable condition unless the veteran experiences 
some complications with the scar.  See Chelte v. Brown, 10 
Vet. App. 268, 272 (1997).  It is neither claimed by the 
appellant nor shown by any medical evidence that there are 
residual complications from the right buttock sfw scars.  
Likewise, since separate neurological impairment due to the 
right buttock sfw is not shown, a separate compensable rating 
under the criteria for rating neurological impairment is not 
warranted.  

The appellant's contentions on appeal as well as his personal 
statements and hearing testimony have been accorded due 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  The medical findings, when 
compared to the applicable rating criteria, simply do not 
support an increased rating for the sfw residuals.

The Board finds that a preponderance of the evidence is 
against the veteran's claim. Accordingly, the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b) is not for 
application.

It is noted that the RO did not consider referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999).  Nevertheless, the Board does not find 
that a remand is in order with respect to extraschedular 
consideration as it has not been claimed by the appellant or 
inferred by his contentions, and it does not appear from 
review of the medical evidence, that referral for 
consideration of an extraschedular rating is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
9 Vet. App. at 339.  Consequently, the Board will consider 
whether the disability at issue warrants an extraschedular 
rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

Here, the schedular rating assigned for the sfw residuals is 
not inadequate.  An "exceptional or unusual" disability is 
not shown.  It is not shown that the sfw has ever required 
hospitalization in the postservice period.  Likewise, it is 
not shown that the disability markedly interfered with 
employment.  

ORDER

A rating in excess of 20 percent for right buttock sfw 
residuals is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

